department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c september of f i c e of c h i ef c ou n sel number info release date conex-135225-08 uil ----------------------------- ------------------------ ------------------------ dear ------------ this letter responds to your inquiry to senator richard shelby he wrote to us on your behalf and asked us to respond to you directly about whether an insurance agent must treat termination_payments from an insurance_company upon retirement as ordinary_income or gain on the sale of a capital_asset as explained below termination_payments received by an agent upon retirement are treated as ordinary_income and not as capital_gain in your letter you state that you owned and operated a state farm insurance agency for years before retirement to operate as an agent state farm required you to execute an agreement under which it became obligated to make termination_payments and extended termination_payments to you upon your retirement state farm includes these payments in box other income of the form_1099 it sends to recipients your view is that state farm made these payments for the purchase of your agency and for goodwill consequently you think that the payments should be taxed as capital_gain rather than ordinary_income gross_income includes all income from whatever source derived unless excluded by law sec_61 of the internal_revenue_code and sec_1_61-1 of the income_tax regulations in general if the sale of a capital_asset held for more than one year results in a gain the capital_gain is taxed at a rate lower than ordinary_income several courts have concluded that payments made by an insurance_company to a retired agent constitute ordinary_income rather than capital_gain in 118_tc_452 aff’d 338_f3d_789 7th cir both the tax_court and the seventh circuit held that the taxpayer could not treat termination_payments received from state farm as proceeds from the sale_or_exchange of a capital_asset the courts found that the capital_asset the insurance agent’s books_and_records and customer lists as well as any goodwill belonged to state farm rather than to the agent in other words the capital_asset was not the agent’s to sell and the agent’s conex-135225-08 termination_payments could not have been payment for the capital_asset rather the payments were ordinary_income employing the rationale of baker a district_court in alabama also reached the same conclusion in 355_fsupp2d_1292 s d ala the tax_court in parker v commissioner tcmemo_2002_305 also held that agents must treat termination_payments made by farmers insurance_companies as ordinary_income finally in 381_fsupp2d_1100 d ariz a taxpayer attempted to distinguish the above-cited cases by arguing that the corporate agreement between state farm and the company through which the taxpayer conducted his insurance_business was a capital_asset the termination_payments were received in exchange for the corporate agreement and the payments should be treated as capital_gain rather than ordinary_income the court rejected the taxpayer’s arguments and held that the termination_payments were ordinary taxable_income i hope this information is helpful if you have any questions please contact --------------- ------------------------------------------------- at ----- ------------- sincerely george j blaine associate chief_counsel income_tax and accounting
